Exhibit 10.3

 

AMENDMENT NO. 7

 

Amendment No. 7 (this “Amendment”), dated as of December 12, 2008, among FH
Partners LLC, a Texas limited liability company (the “Borrower”) and the
financial institutions (each a “Lender” and collectively, the “Lenders”) party
to that certain Revolving Credit Agreement, dated as of August 26, 2005 (as
heretofore amended or otherwise modified, the “Loan Agreement”), among the
Borrower, the Lenders and Bank of Scotland plc, as Agent for the Lenders (the
“Agent”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower anticipates receiving cash proceeds from a judgment in
certain litigation in which the Borrower has been engaged; and

 

WHEREAS, the Borrower has requested that certain amendments set forth herein be
made to the Agreement to reflect certain agreements the Lenders and the Borrower
have reached, including with respect to the treatment of the proceeds from such
litigation; and

 

WHEREAS, subject to the terms and conditions contained below, the Agent and the
Lenders are willing so to amend the Agreement;

 

NOW, THEREFORE, it is agreed:

 


1.                                       DEFINITIONS.  ALL TERMS USED HEREIN
WHICH ARE DEFINED IN THE AGREEMENT (INCLUDING, TO THE EXTENT ANY SUCH TERMS ARE
TO BE ADDED OR AMENDED BY THIS AMENDMENT, AS IF SUCH TERMS WERE ALREADY ADDED OR
AMENDED BY THIS AMENDMENT, UNLESS THE CONTEXT SHALL OTHERWISE INDICATE) SHALL
HAVE THE SAME MEANINGS WHEN USED HEREIN UNLESS OTHERWISE DEFINED HEREIN.  ALL
REFERENCES TO SECTIONS IN THIS AMENDMENT SHALL BE DEEMED REFERENCES TO SECTIONS
IN THE AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


2.                                       EFFECT OF AMENDMENT.  AS USED IN THE
AGREEMENT (INCLUDING ALL EXHIBITS THERETO), THE NOTES AND THE OTHER LOAN
DOCUMENTS AND ALL OTHER INSTRUMENTS AND DOCUMENTS EXECUTED IN CONNECTION WITH
ANY OF THE FOREGOING, ON AND SUBSEQUENT TO THE AMENDMENT CLOSING DATE (AS
HEREINAFTER DEFINED), ANY REFERENCE TO THE AGREEMENT SHALL MEAN THE AGREEMENT AS
AMENDED HEREBY.


 


3.                                       AMENDMENTS.  THE AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


 


(A)                                  ANNEX I.  ANNEX I TO THE AGREEMENT IS
AMENDED AS FOLLOWS:


 


(I)                                     BY RESTATING IN ITS ENTIRETY THE
DEFINITION OF “BASE RATE” THEREIN TO READ AS FOLLOWS:


 


“BASE RATE” SHALL MEAN, FOR ANY DAY, A FLUCTUATING RATE PER ANNUM EQUAL TO THE
HIGHEST OF (A) THE FEDERAL FUNDS RATE IN EFFECT FOR SUCH DAY PLUS 1/2 OF 1%;
(B) THE RATE OF INTEREST IN EFFECT FOR SUCH DAY AS PUBLICLY ANNOUNCED

 

--------------------------------------------------------------------------------


 


BY THE AGENT FROM TIME TO TIME AS ITS “PRIME RATE”; AND (C) THE ADJUSTED ONE
MONTH LIBOR RATE IN EFFECT FOR SUCH DAY PLUS 1%.  ANY CHANGE IN THE FEDERAL
FUNDS RATE, THE AGENT’S “PRIME RATE”, OR THE ADJUSTED ONE MONTH LIBOR RATE SHALL
BE REFLECTED IN THE BASE RATE ON THE FIRST BUSINESS DAY SUCH CHANGE IN THE
FEDERAL FUNDS RATE, THE AGENT’S “PRIME RATE” OR THE ADJUSTED ONE MONTH LIBOR
RATE, AS THE CASE MAY BE, BECOMES EFFECTIVE WITHOUT ANY REQUIREMENT FOR THE
AGENT TO GIVE NOTICE OF SUCH CHANGE IN RATE TO THE BORROWER.


 


(II)                                  BY INSERTING THE FOLLOWING NEW DEFINITIONS
THEREIN IN APPROPRIATE ALPHABETICAL ORDER THEREIN:


 


“ADJUSTED ONE MONTH LIBOR RATE” SHALL MEAN, FOR ANY DAY, THE RATE PER ANNUM
EQUAL TO THE BRITISH BANKERS ASSOCIATION LIBOR RATE (“BBA LIBOR”), AS PUBLISHED
BY REUTERS (OR OTHER COMMERCIALLY AVAILABLE SOURCE PROVIDING QUOTATIONS OF BBA
LIBOR AS DESIGNATED BY THE ADMINISTRATIVE AGENT FROM TIME TO TIME) AT
APPROXIMATELY 11:00 A.M., LONDON TIME ON SUCH DAY FOR DOLLAR DEPOSITS WITH A ONE
MONTH TERM.


 


“LITIGATION” SHALL MEAN PRUDENTIAL FINANCIAL, INC. V. JP MORGAN CHASE BANK,
NATIONAL ASSOCIATION, ET. AL.


 


“LITIGATION NET PROCEEDS” SHALL MEAN THE CASH RECEIVED BY THE BORROWER FROM TIME
TO TIME AS A RESULT OF A SETTLEMENT OF THE LITIGATION, LESS COSTS, EXPENSES,
INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES, INCURRED BY THE BORROWER IN
CONNECTION WITH THE LITIGATION.


 


(B)                                 SECTION 8.18.  SECTION 8.18(A)(I) AND
SECTION 8.18(A)(III) OF THE AGREEMENT ARE AMENDED AND RESTATED IN THEIR ENTIRETY
TO READ AS FOLLOWS:


 


(I)  MAINTAIN A RATIO OF INDEBTEDNESS TO TANGIBLE NET WORTH EQUAL TO OR LESS
THAN 5.25 TO 1.00 FOR THE LAST DAY OF THE FISCAL QUARTER THEN ENDED; PROVIDED
THAT SUCH RATIO SHALL REDUCE TO 5.00 TO 1.00 EFFECTIVE UPON THE BORROWER’S
CERTIFICATION TO THE LENDERS, AND THE LENDERS’ WRITTEN APPROVAL OF SUCH
CERTIFICATION, THAT THE BORROWER HAS RECEIVED LITIGATION NET PROCEEDS OF AT
LEAST $3,500,000;


 


(III)  MAINTAIN A TANGIBLE NET WORTH EQUAL TO OR GREATER THAN $50,000,000 (THE
“BASE”) FOR THE LAST DAY OF THE FISCAL QUARTER THEN ENDED; PROVIDED THAT THE
BASE SHALL BE INCREASED FROM TIME TO TIME BY THE AMOUNT OF LITIGATION NET
PROCEEDS CERTIFIED AS RECEIVED BY THE BORROWER (AND THE BORROWER COVENANTS TO
PROVIDE SUCH CERTIFICATION PROMPTLY AFTER RECEIPT OF LITIGATION NET PROCEEDS
FROM TIME TO TIME), SUCH INCREASE TO BE EFFECTIVE ON AND AS OF THE LENDERS’
WRITTEN APPROVAL OF SUCH CERTIFICATION.


 


4.                                       REPRESENTATIONS.  IN ORDER TO INDUCE
THE AGENT AND THE LENDERS TO EXECUTE THIS AMENDMENT, THE BORROWER HEREBY
REPRESENTS, WARRANTS AND COVENANTS TO THE AGENT AND THE LENDERS AS OF THE DATE
HEREOF AND (IF DIFFERENT) AS OF THE AMENDMENT CLOSING DATE (WHICH

 

2

--------------------------------------------------------------------------------


 


REPRESENTATIONS, WARRANTIES AND COVENANTS SHALL SURVIVE THE EXECUTION, DELIVERY
AND EFFECTIVENESS OF THIS AMENDMENT) AS FOLLOWS:


 


(A)                                  NO DEFAULT OR EVENT OF DEFAULT EXISTS NOR,
AFTER GIVING EFFECT TO THE CONSENTS CONTAINED HEREIN, WILL ANY DEFAULT OR EVENT
OF DEFAULT ARISE.


 


(B)                                 EACH REPRESENTATION AND WARRANTY MADE BY THE
BORROWER IN THE LOAN DOCUMENTS IS TRUE AND CORRECT.


 


(C)                                  THE EXECUTION AND DELIVERY OF THIS
AMENDMENT BY THE BORROWER AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREIN HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION.


 


(D)                                 THIS AMENDMENT IS THE LEGAL, VALID AND
BINDING OBLIGATION OF THE BORROWER, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS
SUBJECT, AS TO ENFORCEABILITY, TO APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION AND SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH
ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


 


(E)                                  NO MATERIAL ADVERSE CHANGE HAS OCCURRED
SINCE NOVEMBER 12, 2004.


 


5.                                       EFFECTIVENESS.  THIS AMENDMENT SHALL
BECOME EFFECTIVE AS OF THE DATE HEREOF WHEN EACH OF THE FOLLOWING CONDITIONS
(THE FIRST DATE ON WHICH ALL SUCH CONDITIONS HAVE BEEN SO SATISFIED (OR WAIVED)
IS HEREIN REFERRED TO AS THE “AMENDMENT CLOSING DATE”) HAS BEEN FULFILLED TO THE
SATISFACTION OF THE AGENT (OR WAIVED BY THE AGENT IN ITS SOLE DISCRETION).


 


(A)                                  SIGNED COPIES.  THE BORROWER, THE LENDERS
AND THE AGENT SHALL HAVE EXECUTED A COPY HEREOF AND DELIVERED THE SAME TO THE
AGENT AT 1095 AVENUE OF THE AMERICAS, NEW YORK, NEW YORK 10036 (ATTENTION:  LOAN
ADMINISTRATION) OR SUCH OTHER PLACE DIRECTED BY THE AGENT.


 


(B)                                 NO CHANGE.  ON THE AMENDMENT CLOSING DATE,
BOTH BEFORE AND AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THIS
AMENDMENT TO BE EFFECTIVE ON THE AMENDMENT CLOSING DATE, NO MATERIAL ADVERSE
CHANGE SHALL HAVE OCCURRED SINCE NOVEMBER 12, 2004.


 


(C)                                  GUARANTOR’S CONSENT.  EACH GUARANTOR SHALL
HAVE EXECUTED A CONFIRMING CONSENT, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
ANNEX A OR OTHERWISE SATISFACTORY TO THE AGENT (A “CONFIRMING CONSENT”), AND
DELIVERED THE SAME TO THE AGENT AT 1095 AVENUE OF THE AMERICAS, NEW YORK, NEW
YORK 10036 (ATTENTION:  LOAN ADMINISTRATION) OR SUCH OTHER PLACE DIRECTED BY THE
AGENT.


 


(D)                                 NO DEFAULTS.  NO DEFAULT OR EVENT OF DEFAULT
SHALL EXIST.


 


(E)                                  ACCURACY OF REPRESENTATIONS.  EACH
REPRESENTATION AND WARRANTY MADE BY THE BORROWER, EACH PRIMARY OBLIGOR, EACH
PORTFOLIO ENTITY, EACH RELATED ENTITY AND EACH OTHER LOAN PARTY IN THE AGREEMENT
AND THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
AS OF THE AMENDMENT CLOSING DATE WITH THE SAME EFFECT AS THOUGH MADE AT AND AS
OF SUCH DATE (EXCEPT FOR THOSE THAT SPECIFICALLY SPEAK AS OF A PRIOR DATE).

 

3

--------------------------------------------------------------------------------


 


6.                                       RATIFICATION AND RELEASE. THE BORROWER
DOES HEREBY REMISE, RELEASE AND FOREVER DISCHARGE THE AGENT AND THE LENDERS AND
EACH OF THEIR RESPECTIVE AFFILIATES, SUCCESSORS, OFFICERS, DIRECTORS, EMPLOYEES,
COUNSEL AND AGENTS, PAST AND PRESENT, AND EACH OF THEM, OF AND FROM ANY AND ALL
MANNER OF ACTIONS, AND CAUSES OF ACTION, SUITS, DEBTS, DUES, ACCOUNTS, BONDS,
COVENANTS, CONTRACTS, AGREEMENTS, JUDGMENTS, CLAIMS AND DEMANDS WHATSOEVER IN
LAW OR IN EQUITY, WHICH AGAINST THE AGENT, THE LENDERS OR ANY OF THEIR
RESPECTIVE AFFILIATES, SUCCESSORS, OFFICERS, DIRECTORS, EMPLOYEES, COUNSEL OR
AGENTS, OR ANY ONE OR MORE OF THEM, THE BORROWER EVER HAD, NOW HAS, OR HEREAFTER
CAN, SHALL OR MAY HAVE FOR OR BY REASON OF ANY CAUSE, MATTER OR THING THAT
OCCURRED OR DID NOT OCCUR ON OR PRIOR TO THE AMENDMENT CLOSING DATE WITH RESPECT
TO THE LOAN AGREEMENT, THIS AMENDMENT OR ANY SECURITY DOCUMENT OR OTHER LOAN
DOCUMENT, ANY PREVIOUS VERSION HEREOF OR THEREOF OR ANY PROPOSED AMENDMENT OR
WAIVER HEREOF OR THEREOF.


 


7.                                       LIMITED NATURE OF AMENDMENTS AND
CONSENT.  THE AMENDMENTS AND CONSENT SET FORTH HEREIN ARE LIMITED PRECISELY AS
WRITTEN AND SHALL NOT BE DEEMED TO (A) BE A CONSENT BY THE AGENT OR THE LENDERS
TO ANY WAIVER OF, OR MODIFICATION OF, ANY OTHER TERM OR CONDITION OF THE
AGREEMENT, OR ANY OF THE DOCUMENTS REFERRED TO IN ANY OF THE FOREGOING OR
(B) PREJUDICE ANY RIGHT OR RIGHTS WHICH ANY OF THE LENDERS OR THE AGENT MAY NOW
HAVE OR MAY HAVE IN THE FUTURE UNDER OR IN CONNECTION WITH THE AGREEMENT, OR ANY
OF THE DOCUMENTS REFERRED TO IN ANY OF THE FOREGOING.  EXCEPT AS EXPRESSLY
AMENDED HEREBY, THE TERMS AND PROVISIONS OF THE AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT.


 


8.                                       GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO CHOICE OF LAW DOCTRINE THAT WOULD RESULT IN THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION.


 


9.                                       JURISDICTION, WAIVER OF JURY TRIAL. 
THE BORROWER HEREBY AGREES THAT ANY LEGAL ACTION OR PROCEEDING AGAINST IT WITH
RESPECT TO THIS AMENDMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
LOCATED IN NEW YORK CITY OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK AS THE AGENT OR ANY LENDER MAY ELECT, AND, BY EXECUTION AND
DELIVERY HEREOF, THE BORROWER ACCEPTS AND CONSENTS FOR ITSELF AND IN RESPECT TO
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS, UNLESS WAIVED IN WRITING BY THE AGENT AND THE MAJORITY
LENDERS.  EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS
OF THE BORROWER, ANY AFFILIATE OF THE BORROWER, THE AGENT OR ANY LENDER.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENT AND THE LENDER ENTERING INTO
THIS AMENDMENT.

 

4

--------------------------------------------------------------------------------


 


10.                                 HEADINGS.  THE DESCRIPTIVE HEADINGS OF THE
VARIOUS PROVISIONS OF THIS AMENDMENT ARE INSERTED FOR CONVENIENCE OF REFERENCE
ONLY AND SHALL NOT BE DEEMED TO AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE
PROVISIONS HEREOF.


 


11.                                 WRITINGS ONLY.  BORROWER HEREBY ACKNOWLEDGES
AND AGREES THAT NO TERM OR PROVISION OF THE AGREEMENT, THE NOTES OR ANY OF THE
OTHER LOAN DOCUMENTS MAY BE CHANGED, WAIVED, SUPPLEMENTED OR OTHERWISE MODIFIED
VERBALLY, BUT ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE RELEVANT PARTIES,
AS FURTHER PROVIDED IN SECTION 12.2 OF THE CREDIT AGREEMENT.


 


12.                                 ENTIRE AGREEMENT.  THIS AMENDMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO WITH
RESPECT TO THE MATTERS COVERED HEREBY AND THEREBY AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


 


THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


 


13.                                 COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, AND BY THE DIFFERENT PARTIES ON THE SAME
OR SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE
DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE
SAME AGREEMENT.  TELECOPIED SIGNATURES HERETO AND TO THE CONFIRMING CONSENT
SHALL BE OF THE SAME FORCE AND EFFECT AS AN ORIGINAL OF A MANUALLY SIGNED COPY.


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first shown.

 

 

BANK OF SCOTLAND PLC, acting through its

 

New York branch as Agent and as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

FH PARTNERS LLC

 

 

 

 

 

By:

 

 

 

Name:  James C. Holmes

 

 

Title:  Executive Vice President

 

[Signature Page to Amendment No. 7]

 

5

--------------------------------------------------------------------------------


 

Annex A

 

CONFIRMING CONSENT

 

Reference is hereby made to the foregoing Amendment No. 7 (the “Amendment”) to
the Revolving Credit Agreement dated as of December 12, 2008 among the Borrower,
the Lenders and the Agent (said agreement, as from time to time amended or
otherwise modified, the “Agreement”).

 

Each Guarantor hereby consents to the terms and provisions of the Amendment and
confirms and acknowledges that:

 


(A)                                  ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO
WHICH IT IS A PARTY REMAIN IN FULL FORCE AND EFFECT; AND


 


(B)                                 ITS CONSENT AND ACKNOWLEDGEMENT HEREUNDER IS
NOT REQUIRED UNDER THE TERMS OF SUCH LOAN DOCUMENTS AND ANY FAILURE TO OBTAIN
ITS CONSENT OR ACKNOWLEDGMENT IN CONNECTION HEREWITH OR WITH ANY SUBSEQUENT
CONSENT, WAIVER OR AMENDMENT TO THE AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
WILL NOT AFFECT THE VALIDITY OF ITS OBLIGATIONS UNDER THE AFORESAID LOAN
DOCUMENTS OR ANY OTHER LOAN DOCUMENT, AND THIS CONSENT AND ACKNOWLEDGEMENT IS
BEING DELIVERED FOR PURPOSES OF FORM ONLY.


 

Capitalized terms used herein and not otherwise defined have the same meanings
as in the Agreement. This Consent is dated as of the Amendment Closing Date (as
defined in the Amendment).

 

 

FIRSTCITY COMMERCIAL CORPORATION

 

By:

 

 

 

 Name: James C. Holmes

 

 Title: Executive Vice President

 

FC CAPITAL CORP.

 

By:

 

 

 

 Name: James C. Holmes

 

 Title: Executive Vice President

 

--------------------------------------------------------------------------------


 

FIRSTCITY CONSUMER LENDING

CORPORATION

 

By:

 

 

 

 Name: James C. Holmes

 

 Title: Executive Vice President

 

FIRSTCITY EUROPE CORPORATION

 

By:

 

 

 

 Name: James C. Holmes

 

 Title: Executive Vice President

 

FIRSTCITY HOLDINGS CORPORATION

 

By:

 

 

 

 Name: James C. Holmes

 

 Title: Executive Vice President

 

FIRSTCITY HOLDINGS CORPORATION OF

MINNESOTA

 

By:

 

 

 

 Name: James C. Holmes

 

 Title: Executive Vice President

 

FIRSTCITY INTERNATIONAL CORPORATION

 

By:

 

 

 

 Name: James C. Holmes

 

 Title: Executive Vice President

 

FIRSTCITY MEXICO, INC.

 

By:

 

 

 

 Name: James C. Holmes

 

 Title: Executive Vice President

 

FIRSTCITY SERVICING CORPORATION

 

By:

 

 

 

 Name: James C. Holmes

 

 Title: Executive Vice President

 

[Signature Page to Confirming Consent to Amendment No. 7]

 

--------------------------------------------------------------------------------


 

BOSQUE ASSET CORP.

 

By:

 

 

 

 Name: James C. Holmes

 

 Title: Executive Vice President

 

BOSQUE LEASING, L.P.

 

By:

 

 

 

 Name: James C. Holmes

 

 Title: Executive Vice President

 

BOSQUE LEASING GP CORP.

 

By:

 

 

 

 Name: James C. Holmes

 

 Title: Executive Vice President

 

[Signature Page to Confirming Consent to Amendment No. 7]

 

--------------------------------------------------------------------------------